95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Charles BLUE, Defendant-Appellant.
No. 95-50086.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 23, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Charles Blue appeals his conviction for conspiracy, criminal forfeiture, and obstruction of justice.  We affirm.


3
Blue contends that his criminal prosecution violated the Double Jeopardy Clause because he had already been prosecuted and punished for the same conduct through prior administrative forfeiture proceedings.  This contention is foreclosed by  United States v. Ursery, 116 S.Ct. 2135 (1996).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3